        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-6 FiledPage: 349 Page
                                         05/10/19   Filed: 06/01/2017
                                                        1 of 50 PageID #: 1357




                                 Appx888.201
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-6 FiledPage: 350 Page
                                         05/10/19   Filed: 06/01/2017
                                                        2 of 50 PageID #: 1358




                                 Appx888.202
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-6 FiledPage: 351 Page
                                         05/10/19   Filed: 06/01/2017
                                                        3 of 50 PageID #: 1359




                                 Appx888.203
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-6 FiledPage: 352 Page
                                         05/10/19   Filed: 06/01/2017
                                                        4 of 50 PageID #: 1360




                                 Appx888.204
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-6 FiledPage: 353 Page
                                         05/10/19   Filed: 06/01/2017
                                                        5 of 50 PageID #: 1361




                                 Appx888.205
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-6 FiledPage: 354 Page
                                         05/10/19   Filed: 06/01/2017
                                                        6 of 50 PageID #: 1362




                                 Appx888.206
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-6 FiledPage: 355 Page
                                         05/10/19   Filed: 06/01/2017
                                                        7 of 50 PageID #: 1363




                                 Appx888.207
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-6 FiledPage: 356 Page
                                         05/10/19   Filed: 06/01/2017
                                                        8 of 50 PageID #: 1364




                                 Appx888.208
        Case: 16-2563 Document
Case 1:18-cv-01436-MN  Document: 133-1
                               47-6 FiledPage: 357 Page
                                         05/10/19   Filed: 06/01/2017
                                                        9 of 50 PageID #: 1365




                                 Appx888.209
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 358 Page
                                            05/10/19    Filed:
                                                            10 06/01/2017
                                                               of 50 PageID #: 1366




                                   Appx888.210
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 359 Page
                                            05/10/19    Filed:
                                                            11 06/01/2017
                                                               of 50 PageID #: 1367




                                   Appx888.211
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 360 Page
                                            05/10/19    Filed:
                                                            12 06/01/2017
                                                               of 50 PageID #: 1368




                                   Appx888.212
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 361 Page
                                            05/10/19    Filed:
                                                            13 06/01/2017
                                                               of 50 PageID #: 1369




                                   Appx888.213
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 362 Page
                                            05/10/19    Filed:
                                                            14 06/01/2017
                                                               of 50 PageID #: 1370




                                   Appx888.214
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 363 Page
                                            05/10/19    Filed:
                                                            15 06/01/2017
                                                               of 50 PageID #: 1371




                                   Appx888.215
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 364 Page
                                            05/10/19    Filed:
                                                            16 06/01/2017
                                                               of 50 PageID #: 1372




                                   Appx888.216
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 365 Page
                                            05/10/19    Filed:
                                                            17 06/01/2017
                                                               of 50 PageID #: 1373




                                   Appx888.217
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 366 Page
                                            05/10/19    Filed:
                                                            18 06/01/2017
                                                               of 50 PageID #: 1374




                                   Appx888.218
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 367 Page
                                            05/10/19    Filed:
                                                            19 06/01/2017
                                                               of 50 PageID #: 1375




                                   Appx888.219
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 368 Page
                                            05/10/19    Filed:
                                                            20 06/01/2017
                                                               of 50 PageID #: 1376




                                   Appx888.220
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 369 Page
                                            05/10/19    Filed:
                                                            21 06/01/2017
                                                               of 50 PageID #: 1377




                                   Appx888.221
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 370 Page
                                            05/10/19    Filed:
                                                            22 06/01/2017
                                                               of 50 PageID #: 1378




                                   Appx888.222
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 371 Page
                                            05/10/19    Filed:
                                                            23 06/01/2017
                                                               of 50 PageID #: 1379




                                   Appx888.223
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 372 Page
                                            05/10/19    Filed:
                                                            24 06/01/2017
                                                               of 50 PageID #: 1380




                                   Appx888.224
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 373 Page
                                            05/10/19    Filed:
                                                            25 06/01/2017
                                                               of 50 PageID #: 1381




                                   Appx888.225
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 374 Page
                                            05/10/19    Filed:
                                                            26 06/01/2017
                                                               of 50 PageID #: 1382




                                   Appx888.226
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 375 Page
                                            05/10/19    Filed:
                                                            27 06/01/2017
                                                               of 50 PageID #: 1383




                                   Appx888.227
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 376 Page
                                            05/10/19    Filed:
                                                            28 06/01/2017
                                                               of 50 PageID #: 1384




                                   Appx888.228
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 377 Page
                                            05/10/19    Filed:
                                                            29 06/01/2017
                                                               of 50 PageID #: 1385




                                   Appx888.229
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 378 Page
                                            05/10/19    Filed:
                                                            30 06/01/2017
                                                               of 50 PageID #: 1386




                                   Appx888.230
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 379 Page
                                            05/10/19    Filed:
                                                            31 06/01/2017
                                                               of 50 PageID #: 1387




                                   Appx888.231
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 380 Page
                                            05/10/19    Filed:
                                                            32 06/01/2017
                                                               of 50 PageID #: 1388




                                   Appx888.232
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 381 Page
                                            05/10/19    Filed:
                                                            33 06/01/2017
                                                               of 50 PageID #: 1389




                                   Appx888.233
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 382 Page
                                            05/10/19    Filed:
                                                            34 06/01/2017
                                                               of 50 PageID #: 1390




                                   Appx888.234
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 383 Page
                                            05/10/19    Filed:
                                                            35 06/01/2017
                                                               of 50 PageID #: 1391




                                   Appx888.235
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 384 Page
                                            05/10/19    Filed:
                                                            36 06/01/2017
                                                               of 50 PageID #: 1392




                                   Appx888.236
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 385 Page
                                            05/10/19    Filed:
                                                            37 06/01/2017
                                                               of 50 PageID #: 1393




                                   Appx888.237
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 386 Page
                                            05/10/19    Filed:
                                                            38 06/01/2017
                                                               of 50 PageID #: 1394




                                   Appx888.238
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 387 Page
                                            05/10/19    Filed:
                                                            39 06/01/2017
                                                               of 50 PageID #: 1395




                                   Appx888.239
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 388 Page
                                            05/10/19    Filed:
                                                            40 06/01/2017
                                                               of 50 PageID #: 1396




                                   Appx888.240
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 389 Page
                                            05/10/19    Filed:
                                                            41 06/01/2017
                                                               of 50 PageID #: 1397




                                   Appx888.241
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 390 Page
                                            05/10/19    Filed:
                                                            42 06/01/2017
                                                               of 50 PageID #: 1398




                                   Appx888.242
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 391 Page
                                            05/10/19    Filed:
                                                            43 06/01/2017
                                                               of 50 PageID #: 1399




                                   Appx888.243
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 392 Page
                                            05/10/19    Filed:
                                                            44 06/01/2017
                                                               of 50 PageID #: 1400




                                   Appx888.244
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 393 Page
                                            05/10/19    Filed:
                                                            45 06/01/2017
                                                               of 50 PageID #: 1401




                                   Appx888.245
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 394 Page
                                            05/10/19    Filed:
                                                            46 06/01/2017
                                                               of 50 PageID #: 1402




                                   Appx888.246
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 395 Page
                                            05/10/19    Filed:
                                                            47 06/01/2017
                                                               of 50 PageID #: 1403




                                   Appx888.247
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 396 Page
                                            05/10/19    Filed:
                                                            48 06/01/2017
                                                               of 50 PageID #: 1404




                                   Appx888.248
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 397 Page
                                            05/10/19    Filed:
                                                            49 06/01/2017
                                                               of 50 PageID #: 1405




                                   Appx888.249
         Case: 16-2563 Document
Case 1:18-cv-01436-MN    Document: 133-1
                                47-6  Filed Page: 398 Page
                                            05/10/19    Filed:
                                                            50 06/01/2017
                                                               of 50 PageID #: 1406




                                   Appx888.250
